In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00374-CR

ZACHARY AUGUSTE KITCHEN,                  §    On Appeal from the 297th District
Appellant                                      Court

                                          §    of Tarrant County (1478907D)

V.                                        §    April 4, 2019

                                          §    Opinion by Justice Bassel

THE STATE OF TEXAS                        §    (nfp)

                        JUDGMENT ON REHEARING

      After reviewing the State’s motion for rehearing, we deny the motion. We

withdraw our December 31, 2018 opinion and judgment and substitute the following.

      This court has again considered the record on appeal in this case and holds that

there was error in the trial court’s judgment adjudicating guilt and the judgment nunc

pro tunc. The judgment adjudicating guilt is modified to delete $420 from the order

to withdraw funds so that it reflects that $0 should be withdrawn from Appellant’s

inmate trust account, and we delete the line in the judgment adjudicating guilt that

states, “REPARATIONS IN THE AMOUNT OF $420.” The judgment nunc pro
tunc is modified to state, “While on community supervision, Defendant violated the

terms and conditions of community supervision as set out in the State’s ORIGINAL

Motion to Adjudicate Guilt as attached: PARAGRAPHS ONE, THREE, FOUR,

AND FIVE.” It is ordered that the judgment adjudicating guilt and the judgment

nunc pro tunc are affirmed as modified.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Dabney Bassel
                                        Justice Dabney Bassel